                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

UNITED STATES OF AMERICA                       )
                                               )
       v.                                      )       CASE NO. 2:18cr153-MHT
                                               )              (WO)
MAUDRICO SHAJUAN SCOTT                         )

                                 FINAL ORDER OF FORFEITURE

       WHEREAS, on January 4, 2019, this court entered a preliminary order of forfeiture (doc.

no. 42) ordering defendant Maudrico Shajuan Scott to forfeit his interest in the following property

to the United States: a Smith & Wesson, model SD40VE, .40 caliber pistol, bearing serial number

FYX2691 and 14 rounds of .40 caliber ammunition;

       WHEREAS, the United States has duly published notice (doc. no. 44) of the preliminary

order of forfeiture, and has also provided direct notice of the order to potential third parties, to

include Twala McClendon (doc. no. 41); and,

       WHEREAS, no third-party petitions have been filed claiming ownership to the forfeited

assets, and the time for these, and all other third parties to file such claims has expired.

       It is hereby ORDERED that the government’s motion for a final order of forfeiture (doc.

no. 45) is granted as follows:

       1.      As a result of the guilty plea to Counts 1 and 2 of the Indictment, the defendant

shall forfeit to the United States, pursuant to 18 U.S.C. § 924(d)(1) by 28 U.S.C. § 2461(c), any

and all firearms and ammunition involved in the commission of the offenses in violation of 18

U.S.C. § 922(g)(1) and, pursuant to 21 U.S.C. § 881(a), any and all property used and involved in

the commission of the offenses in violation of 21 U.S.C. § 844(a).

       2.      The court has determined that the following property is subject to forfeiture
pursuant to 18 U.S.C. § 924(d)(1) by 28 U.S.C. § 2461(c) and 21 U.S.C. § 881(a); that the

defendant has an interest in such property; and, that the United States has established the requisite

nexus between such property and such offenses: a Smith & Wesson, model SD40VE, .40 caliber

pistol, bearing serial number FYX2691 and 14 rounds of .40 caliber ammunition.

       3.      All right, title, and interest in the forfeited assets is hereby vested in the United

States of America.

       4.      The United States Marshals Service shall dispose of the forfeited assets in

accordance with the law and this order.

       5.      The court shall retain jurisdiction to enforce this order and to amend it as necessary

pursuant to Federal Rule of Criminal Procedure 32.2(e).

       6.      It is further ORDERED that the clerk of the court shall forward a certified copy of

this order to the United States Attorney’s Office.

       SO ORDERED, this the 26th day of February, 2019.


                                                    /s/ Myron H. Thompson
                                                 UNITED STATES DISTRICT JUDGE
